DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on May 11, 2022 are entered into the file. Currently, claims 2, 11 and 17 are amended; claims 1 and 21 are cancelled; resulting in claims 2-20 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is considered by the examiner.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 2-11, filed May 11, 2022, with respect to claims 2-20 have been fully considered and are persuasive.  The previous rejections of claims 2-20 under 35 U.S.C. 103 have been withdrawn. 

Reasons for Allowance
Claims 2-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application.

Independent claim 2 is directed to an adhesive label comprising a substrate; a release coating disposed on a front surface of the substrate instead of a silicone release coating, an adhesive disposed on a second surface of the substrate. The release coat comprises a water miscible fluorochemical mixture having a first component anchoring into the release coating and a second component remaining outside the release coating, wherein the fluorochemical mixture includes a hydrophilic tail and a hydrophobic tail.
Independent claim 11 is directed to a label comprising a substrate, a water-based release coating disposed on a first surface of the substrate instead of a silicone release coating, and an adhesive coating disposed on the at least a portion of a second surface of the substrate. The water-based release coating with the fluorochemical component comprises a first component that anchors into the water-base release coating, a second component that remains outside the water-based release coating, a hydrophilic tail and a hydrophobic tail. 
Independent claim 17 is directed to a label comprising a substrate having a first side and a second side; a first coating and a water based release coating instead of a silicone coating disposed on the first side of the substrate; and an adhesive coating disposed on the second side of the substrate. The water-based release coating is situated on top of the first coating. The water-based release coating comprises a fluorochemical component which includes a first component that anchors into the water-based release coating, a second component that remains outside the water-based release coating, a hydrophilic tail and a hydrophobic tail. 

The closest prior art to the claimed invention are the primary references to Wiklof (US 7,329,446), Vigunas et al. (US 2007/0267146, cited on IDS) and Kline (US 2004/0067088).
Wiklof teaches a linerless pressure sensitive label comprising a substrate or base sheet (201) having a first side and a second side, wherein a release layer (203; release coating) is formed on the first side of the substrate (201) and a pressure sensitive adhesive (101/205) is formed on the second side of the substrate (201) in the form of a pattern such that there are adhesive portions (101) and non-adhesive portions (104) (Figure 2, 2a, 2b; col. 4 Ln. 4-col. 5 Ln. 15). The release layer, which causes the adhesive to be cleanly released when the label is peeled or unwound is made of silicone (col. 4 Ln. 5-61). Wiklof et al. teaches that the substrate (201) can be a paper or plastic layer having a thermal image forming layer (202) formed thereon for direct thermal printing as shown in Figure 2, or the substrate can include fillers such as clay or kaolin for use with thermal transfer printers as shown in Figure 2a, or the substrate can have a non-heat sensitive self-contained imaging layer (204; adapted to prevent activation of the thermal print layer when heat is applied to the second surface) for use with an electro-erosive printer as shown in Figure 2b (col. 4 Ln. 4-col. 5 Ln. 15). 

Vigunas et al. teaches a thermally printed linerless adhesive label, comprising a substrate (16, 30) having a first/upper surface and a second/lower surface (Figures 9-11, [0033-0041]). The first/upper surface of the substrate has a thermoreactive or thermosensitive layer (44, 50) and a release coating layer (46, 54) thereon; the second/lower surface of the substrate has a barrier layer (48, 52) and an adhesive layer (22, 36) (Figures 9-11, [0033-0041]).  Vigunas et al. further teaches that the substrate (16, 30) can also be a stock thermal paper (i.e. thermochromic paper) which are pre-coated with a thermosensitive or thermoreactive coating and may further include other ingredients designed to protect thermal imaging properties prior to and following thermal printing ([0034]). Vigunas et al. teaches that the adhesive layer (22, 36) is applied by printing or other means in the form of two parallel lines, and is comprised of a tacky, elastomeric, solvent insoluble, polymeric microparticles or microspheres prepared by an aqueous emulsion polymerization (i.e. water-based) ([0037-0038]). The release coating layer (46, 54) is comprised of a starch or cellulose and enables the roll of labels to be easily unwound despite the presence of an adhesive layer, while at the same time not damaging or otherwise deteriorate the adhesion characteristics of the pressure sensitive adhesive ([0036]). 


Kline teaches a linerless label comprising a web of label material (12) composed of any suitable material such as paper, fabric or a synthetic material; the outer surface of the upper side (12’) of the label material is coated with a thermal coating (10T) to be imaged by a direct thermal printer, and a release coating (10R) overlies the thermal coating (10T) so the thermal coating (10T) is disposed between the label material (12) and the release coating (10R) (Figure 1, 2, 3, 9; [0006-0008, 0020-0032]). The underside (12”) of the label material is pattern coated with a pressure sensitive adhesive in the forms of spaced stripes (14), forming adhesive zones and adhesive-free zones (15) (Figure 2, 3, 9; [0022]). 


Wiklof, Vigunas and Kline all fail to teach the feature of the release layer being water based and comprising a water miscible fluorochemical mixture having a first component that anchors into the release coating and a second component that remains outside of the release coating, and the new limitation requiring the fluorochemical includes a hydrophilic tail and a hydrophobic tail as required by claims 2, 11 and 17.
The secondary references to Carlson (US 2006/0141194) and Raksha et al. (US 2003/0077427) were used to a water based release coating comprising a fluorochemical (Carlson [0003, 0015, 0019-0022]; Raskhsa [0028-0034,0044]), however, neither of these references teach that the fluorochemical of the release coating has a first component that anchors into the release coating and a second component that remains outside of the release coating, further including a hydrophilic tail and a hydrophobic tail.
The tertiary reference to Cates et al. was used to teach the features of the fluorochemical, however, Cates et al. teaches a textile having a repellant layer thereon which aid in preventing colorant from being absorbed into the underlying textile, wherein fluorochemical repellants are used ([0007-0013]). Cates et al. teaches the use of a dual action fluorochemical which is a fluorochemical that has hydrophobic properties under a first condition and hydrophilic properties under a second condition, thus changing the properties of the fluorochemical ([0012]).
While Cates et al. teaches one example of a Unidyne fluorochemical, TG-922, the reference does not teach the same Unidyne fluorochemical taught by the specification of the instant application, TG-8151 ([0041]). 
There is no explicit teaching or suggestion in Cates et al. nor in the previously cited references from the Daikin website, that teach or suggest that the fluorochemicals taught by Cates et al. would inherently have the previously recited features wherein the fluorochemical of the release coating has a first component that anchors into the release coating and a second component that remains outside of the release coating, nor do the references explicitly teach the new features requiring that the fluorochecmical further includes a hydrophilic tail and a hydrophobic tail. See Applicants arguments on pages 6-10 of the response filed May 11, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785